DISSENTING OPINION BY
Judge FRIEDMAN.
I respectfully dissent. The majority holds that the Court of Common Pleas of Somerset County (trial court) properly dismissed sua sponte the civil action filed by Mickey Miles (Miles) against the above-named defendants, concluding that Miles’ “complaint and exhibits demonstrate, at most, that there may have been a personality clash between Miles and the [corrections] officers.” (Majority op. at 6.) For the reasons that follow, I disagree.
The trial court dismissed Miles’ complaint under section 6602(e) of the Prison Litigation Reform Act, 42 Pa.C.S. § 6602(e), which allows a court to dismiss prison conditions litigation if the court determines that the complaint fails to state a claim upon which relief may be granted. In making this determination, the court must accept as true all well-pled allegations of material fact and all reasonable inferences deducible from the allegations. Sweatt v. Department of Corrections, 769 A.2d 574 (Pa.Cmwlth.2001). The court should dismiss the complaint only in cases that are free and clear from doubt and only where it appears with certainty that the law permits no recovery under the allegations pled. Id.
I. Racial Discrimination
Miles makes the following allegations in his complaint and exhibits. On more than one occasion in February 2003, a corrections officer named T.S. Rago (Rago) assigned Miles extra work cleaning bathrooms, hallways and the dayroom while other block-workers did only one job and were not required to do any cleaning. When Miles complained to Rago about this situation, Rago called Miles a derogatory racist name. Miles filed a grievance relating to his work assignments, stating that he senses hatred and feels aggression from Rago. When Miles learned that, in addition to giving him additional and undesirable work assignments, the corrections officers were giving him fewer hours and less pay than other block-workers who performed the same work, Miles filed a grievance alleging racial discrimination.1 (Complaint, ¶¶ 1, 3, ex. A, B.)
I reasonably infer from these allegations that, in assigning work and in authorizing payment for work, the corrections officers are discriminating against Miles based on his race. Because of his race, the corrections officers are giving Miles multiple jobs, including the unwanted cleaning jobs, while other block-workers do only one non-cleaning job. Because of his race, the corrections officers are giving Miles fewer hours, and less money, than other block-workers who perform the same work. Moreover, because of his race, the corrections officers are using racial epithets in addressing him and are expressing hatred and aggression towards him.
The United States Supreme Court has held that the Equal Protection Clause of *242the Fourteenth Amendment to the U.S. Constitution protects prisoners from invidious racial discrimination. Wolff v. McDonnell, 418 U.S. 539, 94 S.Ct. 2963, 41 L.Ed.2d 935 (1974). In order to state an equal protection claim for unequal or discriminatory treatment, a person must allege that he has not been treated the same as similarly situated persons and that the disparate treatment is based on an unjustifiable standard, such as race. Correll v. Department of Transportation, Bureau of Driver Licensing, 726 A.2d 427 (Pa. Cmwlth.1999), aff'd, 564 Pa. 470, 769 A.2d 442 (2001). Based on Miles’ allegations of disparate treatment based on his race, I would conclude that Miles has stated a proper equal protection claim.2
II. Retaliation
Miles alleges that, in retaliation for filing a grievance alleging racial discrimination, the corrections officers have harassed Miles about his medical clearance for prison employment. (Complaint, ¶¶ 4, 6, ex. D, F.)
In Brown v. Blaine, 833 A.2d 1166 (Pa. Cmwlth.2003), this court stated that a prisoner’s claim of retaliation for his use of the inmate grievance system implicates conduct protected by the First Amendment to the U.S. Constitution.3 Because Miles has alleged that employees of the Commonwealth, acting in their official capacities, have deprived him of a right secured by the U.S. Constitution, Miles has properly stated a cause of action for retaliation.
Accordingly, I would reverse and remand.

. It is not possible to determine Miles’ race from the complaint.


. Miles brings his claim under Section 1983. To state a claim under 42 U.S.C. § 1983, a plaintiff must (1) allege a violation of rights secured by the U.S. Constitution and the laws of the United States and (2) show that the alleged deprivation was committed by a person acting under the color of state law. Owens v. Shannon, 808 A.2d 607 (Pa.Cmwlth. 2002).


. The First Amendment to the U.S. Constitution states that Congress shall make no law abridging the freedom of speech or respecting the right of the people to petition the Government for a redress of grievances.